People v Mitchell (2014 NY Slip Op 08861)





People v Mitchell


2014 NY Slip Op 08861


Decided on December 17, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JOHN M. LEVENTHAL
L. PRISCILLA HALL, JJ.


2010-05492
 (Ind. No. 580/08)

[*1]The People of the State of New York, respondent,
vTerrel Mitchell, appellant.


Lynn W. L. Fahey, New York, N.Y. (Anna Pervukhin of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Daniel Bresnahan, and Deborah E. Wassel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered May 26, 2010, convicting him of promoting prostitution in the second degree (two counts), promoting prostitution in the third degree (two counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Kohm, J.), after a hearing (O'Dwyer, J.H.O.), of those branches of the defendant's omnibus motion which were to suppress physical evidence and his statements to law enforcement authorities.
ORDERED that the judgment is affirmed.
"The credibility determinations of a hearing court following a suppression hearing are accorded great deference on appeal, and will not be disturbed unless clearly unsupported by the record" (People v Hobson, 111 AD3d 958, 959; see People v Prochilo, 41 NY2d 759, 761). Here, the record supports the Supreme Court's determination to credit the testimony of a police detective who testified at the suppression hearing. Contrary to the defendant's contention, the detective's testimony was not incredible, patently tailored to overcome constitutional objections, or otherwise unworthy of belief (see People v Hobson, 111 AD3d at 959; People v McClendon, 92 AD3d 959, 960; People v Hardie, 64 AD3d 666). Accordingly, the court properly denied those branches of the defendant's omnibus motion which were to suppress physical evidence and his statements to law enforcement authorities.
DILLON, J.P., DICKERSON, LEVENTHAL and HALL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court